EHRLICH, C. J.
This cause was not argued at the preceding term, but submitted on account of the failure of the appellants to. comply with one of the rules of the court which provides that the appellant shall furnish to each of the three judges composing the general term, at least four days before the meeting thereof, one copy of the printed case on appeal. The appellants have excused their failure to comply with the rule, and, as the case is one of some importance, a reargument will be ordered, provided the appellants, within 10 days, pay to the attorney for the respondent $10 costs; in default of which payment the motion will be denied, with $10 costs. -In this particular instance, and to prevent any possible injustice, the order indicated will be made.